DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)

Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.
Claims 61-63, 65-70, 72-77, and 80-84 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,960,105 B2 (Schwartz et al.), in view of US 8,158,388 B2 (Evans et al.), US 2010/0330556 A1 (Peter et al.), US 2003/0100094 A1 (Heiter et al.), US 2002/0187508 A1 (Wong) and applicant’s admissions.

Schwartz et al., disclose and claim a method whereby sequence-specific nicks are generated in “at least one strand” of “a double-stranded genomic DNA”, that the nicking endonuclease can be Nb.BbvCI, that the nicks are labeled, which can be the same or different labels, and that the nicked DNA is elongated/linearized by being held in place in a nanochannel.  Schwartz et al., also teach that by using the detectable labels, one can identify the pattern of nicks, and thusly identify the sequence structure of the DNA molecule.  
The fact that the sequence-specific nicks are generated in “at least one strand” is deemed to fairly encompass producing nicks in both strands of a double-stranded DNA.
Schwartz et al., at column 2, teach:
The present invention provides methods for marking individual double-stranded polymeric nucleic acid molecules to yield intact, marked polymeric nucleic acid molecules suitable for characterization and for subsequent uses. In accord with the method, a single strand of the double stranded molecule is broken (nicked) but the integrity of the molecule is maintained. Because the molecule is not cleaved in the nicking process, the nicking process can be performed before the molecule is immobilized for analysis in a nanochannel, and optionally characterized and sorted for subsequent uses, including use in an array of sorted molecules. 

…   

(9)    The third technique, rendered possible by the increased stiffness, is to use a channel having a nanometer scale in height, but a micrometer scale in width, relying on the greater stiffness of the elongated DNA molecule to remain properly aligned within the larger channels. The larger channel simplifies loading of the DNA, the introduction of reagents, and greatly simplifies channel construction, thereby reducing costs and making disposable channels practical.

As stated in claims 1-4 and 8: 
1. A method of analyzing a double-stranded genomic DNA molecule for a sequence structure, the method comprising the steps of: 
     (a) introducing a sequence-specific nick at each recognition site on at least one strand of the DNA molecule using a nicking endonuclease under nicking conditions creating a pattern of nicks characteristic of the DNA molecule, wherein the molecule maintains its integrity; 
     (b) labeling each nicked recognition site with a first label;
      (c) labeling a remainder of the DNA molecule with a second label;
     (d) elongating the DNA molecule; 
     (e) passing the labeled DNA molecule into a channel to hold the DNA molecule in an elongated state; and 
     (f) detecting the first label to identify the pattern of nicks of the DNA molecule revealing the sequence structure. (Emphasis added)

2. The method of claim 1, wherein the nicking endonuclease is Nb.BbvCI. (Emphasis added)

3. The method of claim 1, wherein the first label is a fluorescent molecule. 

4. The method of claim 1, wherein the second label is a fluorescent molecule. 

8. A method of determining a sequence structure of double-stranded genomic DNA comprising the steps of: 
     (a) marking a body of the genomic DNA molecule suspended in a solution with a fluorescent marker not specific to particular features on the DNA molecule; 
     (b) marking sequence-specific positions of the genomic DNA molecule with a different fluorescent marker by nick translating the molecule from a sequence-specific nick introduced with a nicking endonuclease that does not catalyze double strand cleavage, wherein the molecule maintains its integrity and wherein the marked sequence-specific positions define a pattern characteristic of the DNA molecule; 
     (c) elongating the genomic DNA molecule; 
     (d) exciting the marked DNA molecule with a light source to distinguish a difference in color between the fluorescent markers to reveal the pattern; and 
     (e) detecting the pattern characteristic of the DNA molecule to determine the sequence structure of the genomic DNA molecule.


The limitation of claim 1 of establishing “the pattern of nicks of the DNA molecule revealing the sequence structure
The limitation in claim 8 where one is “marking a body of the genomic DNA molecule suspended in a solution with a fluorescent marker not specific to particular features on the DNA molecule” is deemed to fairly suggest limitation of claim 63 in that “the third label is non-sequence specific.”
The limitation of claim 1 where one is “introducing a sequence-specific nick at each recognition site on at least one strand of the DNA molecule using a nicking endonuclease under nicking conditions creating a pattern of nicks characteristic of the DNA molecule, wherein the molecule maintains its integrity” (emphasis added) is deemed to fairly suggest using sequence-specific nickase to nick both strands, and that different nickases can be used. Also, the limitation that “the molecule maintains its integrity” is deemed to meet the limitation of claim 61 in that “the structural integrity of the double-stranded DNA is maintained”.

Schwartz et al., column 2, fourth paragraph, teach:
These simplified processes for preparing the individual DNA molecules (which can include multiple copies of particular individual molecules, where, e.g., multiple genome-equivalents are analyzed) away from a surface and before introduction into the nanochannel, also simplify marking of the DNA molecule with multiple fluoroscopic materials.  (Emphasis added)

The aspect of having “multiple copies of [a] particular individual molecules” is deemed to fairly suggest the limitation of claim 65 (“first DNA” and “second DNA”), as well as the limitation of claim 68, that “the first DNA and the second DNA are each from the same source.”

Schwartz et al., column 4, last paragraph, teach that one can use nicking endonuclease “Nb.BbvCI and others”.  As stated therein:
As shown in FIG. 3b, and represented by process block 24 of FIG. 4, the suspended DNA 10, as repaired, can be nicked at predefined base pair sequences 20 by enzyme 22. For 

Schwartz et al., at column 7, first paragraph, teach using a polymerase in conjunction with the nicking enzyme Nb.Bbv.CI. The use of the polymerase so to fill in the nicks generated, is deemed to satisfy the requirements of “repairing” the DNA (claim 61, 65).

While Schwartz et al., teach using sequence-specific nickases, they have not been found to teach using those that recognize the same sequence wherein one nickase nicks the top strand while the other nicks the lower strand.  In addition, Schwartz et al., have not been found to teach incorporating an extension in opposite directions on the top and bottom strands (claim 61), which can be construed as a “flap” (claim 74).
While Schwartz et al., do teach of using a nanochannel, they have not been found to teach using one of having the dimensions recited in claim 72.  Also, Schwartz et al., have not been found to teach cleavage of a flap such that it creates a “ligatable nick prior to the repairing with a ligase”.

Evans et al., column 12, last paragraph, teach methods of repairing double-stranded DNA.  As stated therein:
The effectiveness of primer extension reactions is enhanced by repairing any abasic sites found in a polynucleotide. This is achieved in one embodiment by Endo IV activity that cleaves the phosphate backbone at the abasic site. This leaves an extendable 3' OH on the DNA fragment 5' to the cleaved abasic site. It also leaves a deoxyribose-5'-phosphate (dR5P) on the DNA fragment 3' to the cleaved abasic site. A polymerase can extend from the free 3' OH replacing the cleaved abasic site with a correct nucleotide. The dR5P may be removed by an enzyme that specifically targets dR5Ps such as mammalian pol beta or the 8 Kd N-terminal portion of mammalian pol beta (Deterding JBC 275:10463-71 (2000)), by a flap endonuclease activity present in certain polymerases such as E. coli or by a separate flap endonuclease such as FENI. The removal of dR5P can also occur by cleavage downstream of this group by the flap endonuclease activity. After removal of the dR5P and the generation of a 5' phosphate adjacent to the 3' OH, a ligase can seal this nick finishing the repair.

As evidenced above, it was known in the art at the time of filing that one could use a flap endonuclease to remove a DNA flap, and not necessarily rely on the flap endonuclease activity of certain polymerases that would otherwise leave a flap region.  Also, as evidenced above, one would have been motivated to have employed methods and means for removal of the flap for to do so “a ligase can seal this nick finishing the repair”, therein providing more informative DNA to be characterized.

Evans et al., have not been found to teach use of the nickases recited in dependent claim 80-81.

Heiter et al., in paragraph [0136], teach the respective recognition sequences for both Nt.BbvCI and Nb.BbvCI, as well as identify where in this recognition sequence, including strand, which is nicked by each.  As stated therein:

    PNG
    media_image2.png
    429
    697
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the method of Schwartz et al., and Evans et al., whereby the method step of “introducing a sequence-specific nick at each recognition site on at least one strand of the DNA molecule using a nicking endonuclease” was modified to incorporate not only a second nicking enzyme/nickase, but one that recognizes the same sequence, yet nicks the opposite strand for to do so would allow not only for the detection of specific sequences, but would also allow for a control as both nickases, Nt.BbvCI and Nb.BbvCI, recognize the same sequence.  Said ordinary artisan would have also been motivated to have used nickases Nt.BbvCI and Nb.BbvCI for as shown above, Schwartz et al., column 4, last paragraph, teach that one can use nicking endonuclease Nb.BbvCI, and Heiter et al., teach the nickase that recognizes the same site, yet nicks the opposite strand.  
In the interest in being able to monitor nicking patterns on the opposite strand, and provide an internal control, said ordinary artisan would have been motivated to have used 
It would also have been obvious to said ordinary artisan to perform these two nicking steps sequentially and not simultaneously, for to do so simultaneously could well result in cleavage of the double-stranded DNA, and not just a nick in one strand that gets filled in by the polymerase.
The frequency/proximity of the nickase recognition sequences recited in claim 77 is deemed to be inherent to the use of nickases Nt.BbvCI and Nb.BbvCI as they recognize the same nucleotide sequence, yet nick opposite strands.
The above showing is deemed to meet limitations of claims 61-63, 65, 66, 68-70, 72-75, 77, and 80-84.

Peter et al., teach using a variety of nicking enzymes so to nick either strand of a double-stranded DNA molecule.  Peter et al., in paragraph [0050], teach that different polymerases can be used depending upon the effect the artisan wishes to achieve.  As stated therein:
[0050] As noted above, the nicked double-stranded DNA produced by contacting step 2 is then labeled with polymerase 16 in the presence of nucleotide composition 18 comprising labeled nucleotides. This subject method provides several features in the contacting step 4 in order to generate labeling pattern of interest for subsequent visualization. The features may involve modifying the nucleotide composition and/or choosing the appropriate polymerase. Exemplary embodiments are presented below to further illustrate how the types of nucleotide composition and of the polymerase may be chosen to accommodate the various needs.  (Emphasis added)

The aspect of “choosing the appropriate polymerase” so to “accommodate the various needs” is deemed to fairly suggest that one can chose polymerase that would extend the desired strand(s), and which may, or may not, have exonuclease activity as well as displacement activity.
As seen in paragraph [0061], the polymerase is used to incorporate an extension.  As stated therein:
[0061] In certain embodiments, a nick translation polymerase is used for contacting step 4 and it incorporates a labeled nucleotide 3' to the nick site. In the presence of nucleotides, a nick translation polymerase moves in the 5' to 3' direction from the nick site to displace and cleave one or more nucleotides from the 5' end of the downstream DNA strand (3' to the nick site), while simultaneously adding new nucleotides to the 3' end of the upstream DNA strand. In this process, nucleotides are replaced (e.g., with dye-labeled analogs) and the nick continues to move in a 5' to 3' direction (unless chain terminators are added). DNA polymerases possessing strand displacement activity, but lacking 5' nuclease activity, can also be used to add nucleotides to the 3' end of the upstream DNA strand (5' to nick).  (Emphasis added)

The aspect of adding nucleotides to the 3’ end is deemed to satisfy the requirement of claim 74.  Also, the aspect of performing an “extension” of the nicks on the top and bottom strands, which are in opposite direction, are deemed to be fairly suggested.  The fact that the polymerase is a 5’ – 3’ polymerase, and the two strands are antiparallel, speaks to any elongation/extension of the strands occurring in opposite directions. (Claim 61)

Wong, paragraph [0014], teaches:
[0014] In one aspect, the invention provides a method for identifying a subject having or at risk of developing a disorder are characterized by abnormal nicking of a nucleic acid molecule, comprising determining a nicking pattern of a nucleic acid molecule in a biological sample from a subject, and comparing the nicking pattern of the nucleic acid molecule to a control, wherein a difference in the nicking pattern of the nucleic acid molecule as compared to the control identifies as subject having or at risk of developing the disorder.  (Emphasis added)

The above showing is deemed to meet a limitation of claims 67 and 76 as the “control” is deemed to constitute DNA “from a different source” as well as the “reference”.  In addition, the aspect of developing nicking patterns for different sequences is also deemed to satisfy the requirements of a “first DNA” and “second DNA” of independent claim 65. 

Neither Schwartz et al., Evans et al., Peter et al., Heiter et al., nor Wong have been found to teach the dimensions of the nanochannel device used in the claimed methods.

Applicant, at paragraph [0029] of the disclosure admits:
In some preferred embodiments, channels have a cross sectional dimension in the nanometer range. Examples of nanochannels and methods incorporating the use of nanochannels are provided in U.S. Publication Nos. 2011/0171634 and 2012/0237936, which are hereby incorporated by reference in their entireties.

In addition to the above, attention is also directed to paragraph [0038] of the as-filed disclosure wherein applicant admits that labeling of nucleic acid is done using known procedures.  As stated therein:
[0038] In some embodiments, labeling is carried out with a polymerase in the presence of at least one labeled dNTP using the process of nick translation. The labeled dNTP preferably contains a fluorophore or a quantum dot. In some embodiments, labeling is carried out as described in U.S. Provisional Application No. 61/713,862, which is hereby incorporated by reference in its entirety.

In view of the above analysis and in the absence of convincing evidence to the contrary, it would have been obvious to one of ordinary skill in the art to have modified the method of Schwartz et al., Peter and Wong so to use admittedly known devices and labeling procedures for to do so would reduce the amount of time and effort one would need to exert in being able to identify nucleotide patterns on double-stranded DNA in an individual, and with it, be able to more readily determine whether an individual was at increased risk of a disease.
Therefore, in view of the above analysis and in the absence of convincing evidence to the contrary, claims 61-63, 65-70, 72-77, and 80-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,960,105 B2 (Schwartz et al.), in view of US 8,158,388 B2 (Evans et al.), US 2010/0330556 A1 (Peter et al.), US 2003/0100094 A1 (Heiter et al.), US 2002/0187508 A1 (Wong) and applicant’s admissions.

Claim 85 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,960,105 B2 (Schwartz et al.), in view of US 8,158,388 B2 (Evans et al.), US 2010/0330556 A1 (Peter et al.), US 2003/0100094 A1 (Heiter et al.), US 2002/0187508 A1 (Wong) and applicant’s admissions as applied to claims 61-63, 65-70, 72-77, and 80-84 above, and further in view of US 5,736,334 (Spies).
See above for the basis of the rejection as it relates to the disclosures of Schwartz et al., Evans et al., Peter et al., Heiter et al., Wong and admissions of applicant. 
Neither Schwartz et al., Evans et al., Peter et al., Heiter et al., nor Wong have been found to teach varying the concentration(s) of nucleotides in a reaction and how it can affect the properties of a polymerase.
Spies, at column 15, third paragraph, teaches omitting one or more nucleotides from the reaction involving a polymerase that exhibits exonuclease activity.  As stated therein:
This modification is corrected by an exonucleolytic activity, preferably the 5' to 3' exonuclease activity associated with a DNA polymerase (Gelfand, D., Taq DNA Polymerase in PCR Technology: Principles and Applications for DNA Amplification, Erlich, H. A., Ed., Stockton Press, New York (1989)). In the presence of the appropriate deoxynucleotides, these DNA polymerases will initiate synthesis from the 3' hydroxyl end of a probe hybridized to a target DNA, proceed along the DNA target template, hydrolyzing hybridized DNA sequences and replacing them in the process. The exonucleolytic degradation of the DNA sequences results in the release of mono, di, and larger nucleotide fragments. Typically this exonuclease activity is synthesis dependent. It therefore follows that the termination of synthesis should result in the termination of 5' to 3' exonuclease activity. One way to terminate synthesis in a controlled manner is to limit the dNTP pool by leaving out one or several of the four dNTPs required for DNA synthesis. Synthesis by DNA polymerase will continue until a template base ("stop base") on the target is encountered which is complementary to a deoxyribonucleoside 5'-triphosphate omitted from the dNTP pool. The degradation and synthesis would then terminate at this point.  (Emphasis added)

As is evidenced above, Spies teaches that the exonuclease and polymerase activity can be controlled by “leaving out one or several of the four dNTPs required for DNA synthesis”. The 
In view of the above analysis and in the absence of convincing evidence to the contrary, it would have been obvious to one of ordinary skill in the art to not only have modified the method of Schwartz et al., Peter and Wong so to use admittedly known devices and labeling procedures for to do so would reduce the amount of time and effort one would need to exert in being able to identify nucleotide patterns on double-stranded DNA in an individual, and with it, be able to more readily determine whether an individual was at increased risk of a disease, but to do so with a reaction mixture that did not comprise all four dNTPs for to do so would allow one to have the reaction terminate at a desired point, therein reducing the expenditures for reagents and shortening the amount of time needed to perform the assay.
In view of the well-developed state of the art and the detailed guidance provided, said ordinary artisan would have had a most reasonable expectation of success.
Therefore, and in the absence of convincing evidence to the contrary, claim 85 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,960,105 B2 (Schwartz et al.), in view of US 8,158,388 B2 (Evans et al.), US 2010/0330556 A1 (Peter et al.), US 2003/0100094 A1 (Heiter et al.), US 2002/0187508 A1 (Wong) and applicant’s admissions as applied to claims 61-63, 65-70, 72-77, and 80-84 above, and further in view of US 5,736,334 (Spies).



Response to argument
Applicant’s representative, at pages 10-18 of the response of 02 November 2021, hereinafter the response, traverses the rejection of claims 61-63, 65-70, 72-77, and 80-84 under 35 USC 103(a).
At pages 10-13 said representative asserts how Schwartz et al., does not teach repairing, much less using a ligase.  These arguments have been considered and have not been found persuasive as Schwartz et al., was not relied upon for teaching the use of a ligase.  
Acknowledgement is also made of applicant’s assertions at pages 13-14 of the response that Peter et al., also does not teach repairing a sequence, much less using a ligase.
At pages 14-17 of the response applicant’s representative directs attention to various passages of the specification and figures of the subject application. 
The arguments of applicant’s representative have been considered and have not been found persuasive as Evans et al., was relied upon for effecting repairs via use of a ligase.  It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Bradley L. Sisson/Primary Examiner, Art Unit 1634